Title: From John Adams to John Lowell?, 15 December 1770
From: Adams, John
To: Lowell, John


     
      Dr sir
      
       Decr. 15. 1770
      
     
     Being generally Speaking a son of Liberty, notwithstanding the Cloud of Toryism that has lately, you know, passed over me, a Number of Gentlemen have retaind me, with you, in Defence of that great and inestimable Right, Liberty and Priviledge by Charter of digging Clams upon the Ipswich Clam Banks. The Proprietors of Ipswich have sued Varrill before a Justice &c.—Varrill will shew you the Copies. Will it not be best (if the Ptfs should enter) for unknown amount of text missingthe Proprietors will bring the next Action before the Superiour Court and have this great constitutional Question decided at last by the Kings Bench.—I wish you a pleasant and profitable Court and am with great Esteem your Brother
     
      John Adams
     
    